Buskirk, J.
This was a suit brought by the hppellee to recover from the appellant damages, alleged to have been done to the fences, hedges and meadow of the appellee by the negligence of the agents and employes of appellant in running a train of cars over her road, by means of which fire was communicated to his premises. The complaint was in two paragraphs, to which demurrers were overruled. There was issue, trial by a jury, verdict for appellee, motion *592for .a new trial made and overruled, and judgment on the verdict.
The appellant has assigned the following errors:
1. That the court erred in overruling the demurrers to the complaint.
2. That the court erred in sustaining a motion to strike out a part of the answer.
3. That the court erred in overruling a motion in arrest of judgment.
4. In overruling the motion for a new trial.
We have carefully examined the record and the very able briefs of counsel, and find that every question arising in the record and discussed by counsel has been decided adversely to the appellant in two recent decisions of this court. See The Toledo, etc., R. W. Co. v. Wand, 48 Ind. 476; The P., C. & St. L. R. R. Co. v. Nelson, ante, p. 150.
It would be a useless waste of time to re-examine such questions. Adhering, as we do, to the decisions above cited, the judgment must be affirmed.
The judgment is affirmed, with costs.